Citation Nr: 1643175	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-01 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia, cyclothymia, a personality disorder, and bipolar disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1987 to September 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran originally submitted a claim of entitlement to service connection for a mental or personality disorder.  In December 2011, the RO later adjudicated the claim as a claim of entitlement to service connection for schizophrenia.  However, a claim for service connection for a disability encompasses all relevant symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his or her specific condition where such a diagnosis requires medical expertise; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  Accordingly, because there are other psychiatric diagnoses of record, the issue is broadened as reflected in the issue section.

In his January 2013 VA Form 9, the Veteran requested a hearing before a member of the Board via live videoconference.  In a June 2016 notification letter, the Veteran was informed that his hearing was scheduled on a date in July 2016.  In a July 2016 correspondence, the Veteran's representative requested that the Veteran's videoconference hearing be rescheduled because the Veteran had not received the June 2016 notice of the hearing until the day of the hearing in July 2016, and he had other appointments on that day.  The representative requested that a new hearing be scheduled.  Accordingly, in a July 2016 notification letter, the Veteran was notified that his hearing was scheduled in late August 2016.  It appears the Veteran failed to report for the August 2016 hearing without providing good cause.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary to obtain an adequate examination and opinion for the Veteran's claim.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the instant case, the Board finds that the presumption of soundness applies to the instant claim.  See 38 U.S.C.A. §§ 1111, 1137 (West 2014).  Under that statutory presumption, a Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  Id.  

In cases where the presumption of soundness attaches, the burden shifts to VA to show by clear and unmistakable evidence that: "(1) a disease or injury existed prior to service; and (2) the disease or injury was not aggravated by service." Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  The second prong of the presumption of soundness is rebutted if there is clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; Quirin v. Shinseki, 22 Vet. App. at 397.

In his June 2011 claim, the Veteran contended he had a mental disorder or personality disorder that was related to his military service.  By way of history, the Veteran's enlistment examination did not show any psychiatric disorder in June 1986.  Subsequent records from April 1988 document the Veteran being in mild emotional distress.  He was assessed with acute situational depression, mild.  In December 1988, the Veteran was hospitalized for attempted suicide by overdose.  The attending physician noted a history of probable cyclothymia, existing prior to entry into active service, and borderline personality disorder.  The attending physician recommended a medical board to determine whether the Veteran's psychiatric symptoms existed prior to his entrance into service, and he assigned provisional diagnoses of adjustment disorder, cyclothymia, and borderline personality disorder.  The Veteran again presented with suicidal ideations for psychiatric treatment in August 1989.  At that time, he was assessed with a borderline personality disorder.  

In an August 2015 correspondence, the Veteran, through his representative, argued that the Veteran's preexisting psychiatric disorder was aggravated into paranoia during his military service because of a delay in his separation from service, which was recommended in December 1988, but did not occur until September 1989.

The Veteran was afforded a VA examination for his claim in November 2011.  At that time, the Veteran was diagnosed with schizophrenia, paranoid type.  The examiner found that the Veteran's schizophrenia preexisted his military service and that the service did not aggravate this condition, noting that schizophrenia appeared to have "followed the natural course of the illness."  Regarding the diagnosed personality disorder in active duty, the examiner found it was likely that the symptoms attributed to the personality disorder were related to early presentation of schizophrenia.  

As noted earlier, in light of the normal June 1986 entrance examination, the presumption of soundness applies.  Yet, there is evidence that suggests the Veteran may have had psychiatric symptoms prior to his service.  Therefore, a medical opinion is necessary as to whether the Veteran's psychiatric disorder clearly and unmistakably preexisted his service; and if so, whether there was clearly and unmistakably no increase in the severity of any during his service.  The November 2011 examiner did not apply the appropriate standard for the opinion, so remand is necessary to obtain an adequate medical opinion.  

Further, the Veteran has received more than one psychiatric diagnosis during the claim and appeal period.  For instance, the Veteran has received a diagnosis of bipolar disorder, as documented in VA treatment records as late as February 2015.  The Veteran also received a provisional diagnosis of bipolar disorder during his military service.  Next, the Veteran was provisionally diagnosed with cyclothymia and received a diagnosis of personality disorder, not otherwise specified, during his military service.  On remand, an examiner should determine what psychiatric condition Veteran has had during the claim and appeal period and provide an opinion for any diagnosed condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any psychiatric disorder.  The electronic claims file should be made available to the examiner in connection with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner should provide an opinion as to the following questions:

a.  Determine all currently diagnosed psychiatric disorders.  If a previously diagnosed disorder is not found, including schizophrenia, bipolar disorder, and cyclothymia, provide an explanation.

b.  Regarding each currently diagnosed psychiatric disorder, is there clear and unmistakable (undebatable) evidence that the Veteran had that disorder prior to his active duty service?

c.  If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing psychiatric disorder did NOT undergo an increase in severity beyond the natural scope of the disorder during the Veteran's active duty service?

d. If the answer to question (a) above is no, is it at least as likely as not (50 percent or greater probability) that each currently present psychiatric disorder and/or psychiatric disorder present during the current appeal is etiologically related to service?

e.  If a personality disorder is diagnosed, is it at least as likely as not (50 percent or greater probability) that any additional psychiatric disability was superimposed upon the personality disorder as a result of service.

2.  After completing the above action, and after undertaking any indicated development, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




